720 N.W.2d 320 (2006)
Shannon GALINDO, as Personal Representative of the Estate of Sandra Day, Plaintiff-Appellee,
v.
Laverne J. MOLITOR and Diane C. Molitor, Defendants-Appellants.
Docket No. 130718. COA No. 256489.
Supreme Court of Michigan.
August 29, 2006.
On order of the Court, the motion for reconsideration of this Court's order of June 21, 2006 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
WEAVER, J., would grant reconsideration and, on reconsideration, would grant leave to appeal.